—Order unanimously modified on the law and *989as modified affirmed without costs in accordance with the following Memorandum: The failure of the County of Chautauqua (defendant) to support its motion with a copy of the pleadings filed in the action requires denial of its motion for summary judgment dismissing the complaint (see, CPLR 3212 [b]; Logan v L.A. Mgt. & Rest., 275 AD2d 1026; Gallagher v TDS Telecom, 280 AD2d 991; Deer Park Assocs. v Robbins Store, 243 AD2d 443; Wolverine Worldwide, 233 AD2d 587; Dupuy v Carrier Corp., 204 AD2d 977), regardless of the merits of the motion. We therefore modify the order by denying defendant’s motion in its entirety. (Appeals from Order of Supreme Court, Chautauqua County, Martoche, J. — Summary Judgment.) Present— Pigott, Jr., P. J., Green, Pine, Scudder and Burns, JJ.